FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                        July 18, 2012
                                    TENTH CIRCUIT
                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
                                                            No. 12-3009
 v.                                               (D.C. No. 2:09-CR-20133-JWL-2)
                                                              (D. Kan.)
 CURTIS PITTER, a/k/a Peter, a/k/a
 Michael Francois, a/k/a Michael Williams,
 a/k/a Martin Trevor Mario, a/k/a Joseph
 Stephenson Calvin Melrose, a/k/a Peter
 Paterson, a/k/a Paule Blake, a/k/a
 Stephenson Calvin Melrose Joseph,

           Defendant-Appellant.



                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Defendant Curtis Pitter1 appeals from the sentence he received after pleading

guilty to seven counts that alleged his participation in a large scale drug trafficking and

money laundering operation. Counsel for Pitter filed a motion to withdraw, accompanied

by an Anders brief in which he asserts that no nonfrivolous grounds support an appeal.

Pitter responded pro se, raising several arguments he contends have merit. Exercising

jurisdiction under 28 U.S.C. § 1291, we grant counsel’s motion and dismiss this appeal.

                                              I

       Pitter and eighteen codefendants were charged in an eleven-count superseding

indictment which alleged that they had distributed large quantities of marijuana and

laundered the proceeds across several states. Pitter filed several motions to dismiss for

lack of jurisdiction, which the district court denied. Ultimately, Pitter entered into a plea

agreement in which he reserved the right to appeal issues he had previously raised.2 The

day after the trial began against him and his codefendants, Pitter pleaded guilty to seven

counts involving possession and distribution of marijuana, money laundering, conspiracy,

participation in a continuing criminal enterprise, and use of a communication facility in

the commission of drug crimes.

       Shortly after pleading guilty, however, Pitter changed his mind. He wrote to the

       1
          Pitter has asserted that his real name is Michael Francois. In accordance with the
district court’s usage, however, we address him as Curtis Pitter.
       2
         Pitter admitted in the plea agreement that the government could prove the factual
basis for his guilty plea and he preserved only his right to appeal with regard to his
jurisdictional arguments. ROA, Vol. 1 at 149. Accordingly, we express no view here as
to the district court’s rulings on motions to suppress that Pitter and his codefendants filed.

                                              2
district court several days after his change-of-plea hearing, stating that he had pleaded

guilty “under mental stress and coersion” [sic] and under pressure from his attorney, and

that he “now deeply regret[ted] this un-wise decision.” Id., Vol. 1 at 140. He

subsequently filed a pro se motion to withdraw his plea. He asserted that he had been

“under tremendous mental duress from [his] attorney” and “out of [his] mental state of

mind.” Id. at 167–68. He said he was actually innocent of the charges against him.

       The district court appointed new counsel for Pitter and ordered an evaluation of his

mental competency. Pitter was evaluated by an expert for the government as well as an

expert of the defense’s choosing. At a hearing on October 24, 2011, Pitter’s expert

testified that when Pitter pleaded guilty, he “had both mental deficiencies and a

psychiatric illness variously diagnosed but probably within the realm of schizophrenia

that adversely affected his ability to process information and come to an informed

decision in terms what he should do at that point.” Id., Vol. 2 at 114. The government’s

expert, on the other hand, testified that Pitter had overreported symptoms and

underperformed on tests in a manner that demonstrated he was malingering. Id. at 47, 49.

       The district court agreed with the government that Pitter was competent and denied

his motion to withdraw the guilty plea. Although the government asked the court to

impose a life sentence, it instead sentenced Pitter to 360 months’ imprisonment.

                                             II

       At Pitter’s request, counsel filed a notice of appeal. Because he could find no

meritorious grounds for an appeal, however, counsel also filed a motion to withdraw. In

                                              3
accordance with Anders v. California, 386 U.S. 738 (1967), counsel submitted a brief

explaining why any issues Pitter might raise on appeal would be wholly frivolous.3 Pitter

filed several documents in response, arguing inter alia that the district court lacked subject

matter jurisdiction over his case. The government declined to file a response. We have

carefully reviewed the entire record, and we construe Pitter’s pro se filings liberally.4

Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010). Nonetheless, we agree with

counsel that there are no nonfrivolous grounds for appeal.

                                             A

       In response to counsel’s Anders brief, Pitter primarily argues that Congress lacked

the constitutional authority to criminalize the conduct he was charged with and that the

district court did not have jurisdiction to hear his case. Although he presents these

arguments at length and in a variety of forms, they may be dealt with summarily.

       3
         Under Anders, “if counsel finds [the defendant’s] case to be wholly frivolous,
after a conscientious examination of it, [counsel] should so advise the court and request
permission to withdraw.” 386 U.S. at 744. Counsel must accompany the request with “a
brief referring to anything in the record that might arguably support the appeal.” Id. The
client may respond to counsel’s brief. Id. We “must then conduct a full examination of
the record to determine whether defendant’s claims are wholly frivolous.” United States
v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005). “If [we] conclude[] after such an
examination that the appeal is frivolous, [we] may grant counsel’s motion to withdraw
and may dismiss the appeal.” Id.
       4
         Pitter has submitted a “Motion to Amend Record on Appeal,” a “Motion to
Proceed Pro/Se,” and a “Motion to Amend Appellant Response Brief to Anders Appellate
Brief,” as well as two briefs, “Appellant’s Amended Brief” and “Appellant’s Amended
Response Brief To The Anders Brief.” We have also received a letter from Pitter dated
February 2, 2012, forwarding a communication he sent his attorney. We have considered
these materials and we construe them collectively as Pitter’s response to counsel’s Anders
brief. The pending motions to file these documents are granted.

                                              4
       Article I, Section 8 of the U.S. Constitution grants Congress the power to regulate

interstate commerce. U.S. Const. art. I, § 8. The statutes at issue in this case—which

deal broadly with marijuana distribution, money laundering, and related offenses—clearly

fall within that power. See, e.g., Gonzales v. Raich, 545 U.S. 1, 22 (2005) (holding that

21 U.S.C. § 841, criminalizing even intrastate manufacture and possession of marijuana

was “well within [Congress’s] authority to “make all Laws which shall be necessary and

proper” to “regulate Commerce . . . among the several States.” (quoting U.S. Const., art.

I, § 8)); United States v. Price, 265 F.3d 1097, 1106–07 & n.2 (10th Cir. 2001)

(reaffirming United States v. Wacker, 72 F.3d 1453, 1475 & n.18 (10th Cir. 1995), in

which we rejected Commerce Clause and Tenth Amendment challenges to § 841 and

noted that because that provision was constitutional, another provision criminalizing

conspiracy to violate it was also constitutional); United States v. Owens, 159 F.3d 221,

226 (6th Cir. 1998) (upholding money laundering statute as proper exercise of the

commerce power); United States v. Goodwin, 141 F.3d 394, 400 (2d Cir. 1997) (same).

       Under 18 U.S.C. § 3231, district courts of the United States have original

jurisdiction over offenses against the laws of the United States. Contrary to Pitter’s

claims, the United States District Court for the District of Kansas is one of the courts

contemplated by § 3231. See 28 U.S.C. §§ 96 and 132. The other jurisdictional

arguments Pitter has raised are plainly frivolous and merit no further discussion.

                                             B

       The submissions we have received from Pitter make only passing reference to the

                                              5
district court’s denial of his motion to withdraw his plea. Nonetheless, we have reviewed

the record with care to assess counsel’s assertion that no meritorious issue could be raised

in this regard.

       The district court concluded that Pitter had come to regret his decision and the

lengthy sentence it entailed, and had feigned mental illness in an attempt to undo the plea.

ROA, Vol. 2 at 144. In support of this conclusion, the district court pointed to the tests

the government’s expert had conducted, which revealed a deliberately poor effort on

Pitter’s part. Id. The court noted that conversations between Pitter and the government’s

expert indicated that Pitter understood relevant concepts like the role of a judge and the

meaning of “guilty” to an extent that was inconsistent with his test results. Id. at 144–45.

The court also observed that Pitter’s articulate and detailed pro se filings and statements

in court “belie[d] any notion that he didn’t understand the process” and were “certainly

inconsistent with his claim of lack of understanding and incompetence.” Id. at 145.

       The district court discounted the conclusions presented by Pitter’s expert, who had

relied on false representations made by Pitter. Contrary to Pitter’s expert’s impression,

the district court pointed out that evidence showed Pitter had been married, provided for

his children, obtained a GED, and in fact “operated a very successful, very sophisticated,

multiple-state drug operation that involved obtaining mailboxes in Nevada under

otherwise fairly innocent people’s names, arranging false identifications for himself and

others, arranging airplane transportation, and so forth.” Id. at 146.

       In light of its conclusion that Pitter knowingly and voluntarily pleaded guilty, the

                                              6
district court ruled that Pitter had failed to demonstrate a “fair and just reason” for

withdrawing his guilty plea under Federal Rule of Criminal Procedure 11(d).5 Id. at

149–54. Based on our thorough review of the record, we agree with counsel that no

meritorious grounds exist for challenging the district court’s conclusions in this regard.

                                              III

        We conclude that there are no nonfrivolous issues for appeal. Accordingly, we

GRANT counsel’s motion to withdraw and DISMISS this appeal.


                                                    Entered for the Court


                                                    Mary Beck Briscoe
                                                    Chief Judge




       5
         Out of seven factors we consider in deciding whether a defendant should be
allowed to withdraw a guilty plea, the district court noted that only one—“whether the
defendant has delayed filing a motion”—favored Pitter. ROA, Vol. 2 at 153–54. The
factors are:

       (1) whether the defendant has asserted his innocence; (2) whether the
       government will be prejudiced if the motion is granted; (3) whether the
       defendant has delayed in filing the motion; (4) the inconvenience to the court
       if the motion is granted; (5) the quality of the defendant’s assistance of
       counsel; (6) whether the plea was knowing and voluntary; and (7) whether the
       granting of the motion would cause a waste of judicial resources.

United States v. Siedlik, 231 F.3d 744, 750 (10th Cir. 2000). Pitter did assert his
innocence, but the district court concluded that the assertion was baseless, noting that “the
evidence presented in the trial of [Pitter’s] numerous codefendants overwhelmingly
established his guilt.” ROA, Vol. 2 at 152.

                                               7